                      Case 1:21-cv-00229-SAB Document 6 Filed 03/16/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                               UNITED STATES DISTRICT COURT
 9
                                        EASTERN DISTRICT OF CALIFORNIA
10

11       LASHAREE DEVONA WILLIAMS,                                  Case No. 1:21-cv-00229-SAB

12                        Plaintiff,                                ORDER GRANTING APPLICATION TO
                                                                    PROCEED IN FORMA PAUPERIS AND
13               v.                                                 DIRECTING CLERK OF COURT TO ISSUE
                                                                    SUMMONS
14       COMMISSIONER OF SOCIAL SECURITY,
                                                                    (ECF No. 4)
15                        Defendant.

16

17              Lasharee Devona Williams (“Plaintiff”) filed a complaint on February 22, 2021, along

18 with an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. The Court found

19 that Plaintiff’s application was inadequately completed and ordered Plaintiff to file a long form
20 application to proceed without prepayment of fees. Plaintiff filed a long form application on

21 March 15, 2021. Plaintiff’s application demonstrates entitlement to proceed without prepayment
            1
22 of fees.

23              On April 14, 2020, General Order Number 615 issued staying all Social Security actions

24 filed after February 1, 2020 until the Commissioner may begin normal operations at the Office of

25 Appellate Hearings Operations and may resume preparation of a certified copy of the

26
     1
         The petition to proceed in forma pauperis was entered on the docket as a motion to amend the social security
27 complaint as well as a motion to proceed in forma pauperis. However, the document is solely a request to proceed
     in forma pauperis. Counsel is advised to use care when entering items on the docket and to select the item that
28 reflects the document entered.


                                                                1
                 Case 1:21-cv-00229-SAB Document 6 Filed 03/16/21 Page 2 of 2


 1 administrative record. The Court shall order that the complaint in this action be served and the

 2 matter will be stayed once service has been effected on the defendant. Plaintiff is hereby

 3 directed to paragraph 1 of the scheduling order to be issued in this action, which directs that the

 4 summons and complaint shall be served within 20 days of the filing of the complaint. Plaintiff

 5 shall promptly file proof of service with the Court upon completion of service.

 6          Accordingly, IT IS HEREBY ORDERED THAT:

 7          1.      Plaintiff’s application to proceed in forma pauperis is GRANTED;

 8          2.      The Clerk of Court is DIRECTED to issue a summons; and

 9          3.      The United States Marshal is DIRECTED to serve a copy of the complaint,

10                  summons, and this order upon the defendant if requested by the plaintiff.

11
     IT IS SO ORDERED.
12

13 Dated:        March 16, 2021
                                                         UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
